DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 March 2020 was filed after the mailing date of the patent application on 27 March 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 27 March 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nazar et al. (WO 2020167914 A1; hereinafter referred to as “Nazar”).
Regarding Claim 1, Nazar discloses an apparatus of a user equipment (UE) comprising: 
memory to store uplink (UL) resource information (¶33-42 & ¶112 & Fig. 1B, Nazar discloses a wireless transmit receive unit (WTRU) comprising memory, 130 and 132); and 
processing circuitry, coupled with the memory (¶33-42 & ¶112 & Fig. 1B, Nazar discloses the WTRU further comprising a processor 118 coupled to the memory, 130 and 132.  ¶112, Nazar discloses that a device may comprise a medium storing software/computer program/firmware for execution by a processor), to: 
receive first UL resource information that includes an indication of a first UL resource in a serving cell of a first hybrid automatic repeat request - acknowledgement (HARQ- ACK) (¶98 & ¶88 & Fig. 4, Nazar discloses receiving, by a wireless transmit receive unit (WTRU), radio resource control (RRC) signaling that configures the WTRU with a first HARQ-ACK resource in a first Physical Uplink Control Channel (PUCCH)), the first HARQ-ACK associated with a first HARQ codebook (¶98 & ¶88 & Fig. 4, Nazar discloses that each HARQ-ACK resource corresponds to a respective HARQ-ACK codebook); 
receive second UL resource information that includes an indication of a second UL resource in a serving cell of a second HARQ-ACK (¶98 & ¶88 & Fig. 4, Nazar discloses receiving, by a wireless transmit receive unit (WTRU), radio resource control (RRC) signaling that configures the WTRU with a second HARQ-ACK resource in a second PUCCH), the second HARQ-ACK associated with a second HARQ codebook (¶98 & ¶88 & Fig. 4, Nazar discloses that each HARQ-ACK resource corresponds to a respective HARQ-ACK codebook); 
store the first UL resource information and second UL resource information in the memory (¶38 & Fig. 1B, Nazar discloses that each WTRU is configured to store data in the memory); and 
based on the first UL resource information and the second UL resource information, perform the second HARQ-ACK transmission using the second resource (¶96 & ¶88 & Fig. 2, Nazar discloses transmitting, by the WTRU, the HARQ-ACK codebook 1 corresponding to the first PUCCH after determining that the first PUCCH and the second PUCCH overlap.  Examiner correlates the first HARQ-ACK having a first codebook to "the second HARQ-ACK transmission" and correlates the first PUCCH to "the second resource"), and drop the first HARQ-ACK transmission (¶96 & ¶88 & Fig. 2, Nazar discloses dropping, by the WTRU, that the HARQ-ACK codebook 2 at least in the resources where both PUCCHs overlap after determining that the first PUCCH and the second PUCCH overlap.  Examiner correlates HARQ-ACK codebook2 to "first HARQ-ACK transmission").
Regarding Claim 2, Nazar discloses the apparatus of claim 1.
Nazar further discloses the first codebook has a lower priority than the second codebook (¶96 & ¶88 & Fig. 2, Nazar discloses that second data corresponding to HARQ-ACK codebook 2 has a lower priority than first data corresponding to HARQ-ACK codebook 1 because the HARQ-ACK codebook 2 is dropped in favor of transmitting HARQ-ACK codebook 1).
Regarding Claim 3, Nazar discloses the apparatus of claim 2.
Nazar further discloses the first UL resource and the second UL resource overlap in time (¶96 & ¶88 & Fig. 2, Nazar discloses determining, by the WTRU, that symbols in the first PUCCH corresponding to the HARQ-ACK codebook 1 overlaps with symbols in the second PUCCH corresponding to the HARQ-ACK codebook 2).
Regarding Claim 4, Nazar discloses the apparatus of claim 2.
Nazar further discloses the first UL resource and the second UL resource overlap in frequency (¶96 & ¶88 & Fig. 2, Nazar discloses that the first PUCCH overlaps with the second PUCCH in both time and frequency)
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 1.
Regarding Claim 9, Nazar discloses the one or more non-transitory computer-readable media of claim 8.
Nazar further discloses the first HARQ-ACK codebook group has a lower priority than the second HARQ-ACK codebook group (¶96 & ¶88 & Fig. 2, Nazar discloses that second data corresponding to HARQ-ACK codebook 2 has a lower priority than first data corresponding to HARQ-ACK codebook 1 because the HARQ-ACK codebook 2 is dropped in favor of transmitting HARQ-ACK codebook 1).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 3.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Yang et al. (US 20200313745 A1 using the provisional filing date of 28 March 2019 corresponding to U.S. Provisional Application No. 62/825,627; hereinafter referred to as “Yang”).
Regarding Claim 6, Nazar discloses the apparatus of claim 1.
However, Nazar does not explicitly disclose the first codebook is part of a first HARQ-ACK codebook group that supports a single physical uplink control channel (PUCCH) transmission with HARQ-ACK within a slot, or supports multiple PUCCH transmissions with HARQ-ACK.
Yang teaches the first codebook is part of a first HARQ-ACK codebook group (¶145| Application 62/825,627: ¶181-187 & Fig. 7, Yang teaches a first codebook and a second codebook) that supports a single physical uplink control channel (PUCCH) transmission with HARQ-ACK (¶145 & ¶188-189 & Fig. 7 (725) | Application 62/825,627: ¶181-187 & Fig. 7, Yang teaches a first codebook and a second codebook where both codebooks can be multiplexed for a single transmission over a control channel, such as the PUCCH) within a slot (¶129 | Application 62/825,627: ¶127, Yang teaches a user equipment supporting same slot HARQ feedback), or supports multiple PUCCH transmissions with HARQ-ACK (¶145 | Application 62/825,627: ¶181-187 & Fig. 7, Yang teaches a first codebook and a second codebook where both codebooks can be transmitted over different transmissions over a control channel, such as the PUCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nazar by requiring that the first codebook is part of a first HARQ-ACK codebook group that supports a single physical uplink control channel (PUCCH) transmission with HARQ-ACK within a slot, or supports multiple PUCCH transmissions with HARQ-ACK as taught by Yang because the operation of performing HARQ feedback in overlapping resources of a PUCCH, or PUSCH, is improved by allowing for multiplexing (Yang, ¶5-8).
Regarding Claim 7, Nazar in view of Yang discloses the apparatus of claim 6.
Yang further teaches the processing circuitry is further to determine, based on dynamic control information (DCI), that the first HARQ-ACK codebook group has a lower priority than the second HARQ-ACK codebook group (¶304-305 & Fig. 24 (2405) | Application 62/825,627: ¶302-304 & Fig. 24 (2405), Yang teaches that downlink control signalling can indicate a codebook associated with a first service and a codebook associated with a second service and further indicates the priority associated to each service).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nazar in view of Yang by requiring that the processing circuitry is further to determine, based on dynamic control information (DCI), that the first HARQ-ACK codebook group has a lower priority than the second HARQ-ACK codebook group as taught by Yang because the operation of performing HARQ feedback in overlapping resources of a PUCCH, or PUSCH, is improved by allowing for multiplexing (Yang, ¶5-8).
Regarding Claim 12, Claim 12 is rejected on the same ground as Claim 6.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Ye et al. (WO 2018064583 A1; hereinafter referred to as “Ye”).
Regarding Claim 14, Nazar discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (¶112, Nazar discloses that a device may comprise a medium storing software/computer program/firmware for execution by a processor), cause a next-generation NodeB (gNB) to: 
generate a first message that includes an indication of a first UL resource in a serving cell of a first hybrid automatic repeat request - acknowledgement (HARQ-ACK) (¶98 & ¶88 & Fig. 4, Nazar discloses generating, for transmission to a wireless transmit receive unit (WTRU), radio resource control (RRC) signaling that configures the WTRU with a first HARQ-ACK resource in a first Physical Uplink Control Channel (PUCCH)), the first HARQ- ACK associated with a first HARQ codebook (¶98 & ¶88 & Fig. 4, Nazar discloses that each HARQ-ACK resource corresponds to a respective HARQ-ACK codebook); 
generate a second message that includes an indication of a second UL resource in a serving cell of a second HARQ-ACK (¶98 & ¶88 & Fig. 4, Nazar discloses generating, for transmission to  the WTRU, RRC signaling that configures the WTRU with a second HARQ-ACK resource in a second PUCCH), the second HARQ-ACK associated with a second HARQ codebook (¶98 & ¶88 & Fig. 4, Nazar discloses that each HARQ-ACK resource corresponds to a respective HARQ-ACK codebook).
However, Nazar does not explicitly disclose encode the first message for transmission to a user equipment (UE); and encode the second message for transmission to the UE.


Ye teaches encode the first message for transmission to a user equipment (UE) (Abstract, Ye teaches encoding a first downlink control information for transmission to a user equipment); and encode the second message for transmission to the UE (Abstract, Ye teaches encoding a second downlink control information for transmission to a user equipment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nazar by encoding the first message for transmission to a user equipment (UE) and encoding the second message for transmission to the UE as taught by Ye because the support of at least two HARQ processes for NB-IoT user equipments (Ye, Abstract).
Regarding Claim 20, Nazar in view of Ye discloses the one or more non-transitory computer-readable media of claim 18.
Nazar further discloses the first HARQ-ACK codebook group has a lower priority than the second HARQ-ACK codebook group (¶96 & ¶88 & Fig. 2, Nazar discloses that second data corresponding to HARQ-ACK codebook 2 has a lower priority than first data corresponding to HARQ-ACK codebook 1 because the HARQ-ACK codebook 2 is dropped in favor of transmitting HARQ-ACK codebook 1).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Ye in further view of Yang.
Regarding Claim 18, Nazar in view of Ye discloses the one or more non-transitory computer-readable media of claim 14.
However, Nazar in view of Ye does not explicitly disclose the first codebook is part of a first HARQ-ACK codebook group that supports a single physical uplink control channel (PUCCH) transmission with HARQ-ACK within a slot.
Yang teaches the first codebook is part of a first HARQ-ACK codebook group (¶145| Application 62/825,627: ¶181-187 & Fig. 7, Yang teaches a first codebook and a second codebook) that supports a single physical uplink control channel (PUCCH) transmission with HARQ-ACK (¶145 & ¶188-189 & Fig. 7 (725) | Application 62/825,627: ¶181-187 & Fig. 7, Yang teaches a first codebook and a second codebook where both codebooks can be multiplexed for a single transmission over a control channel, such as the PUCCH) within a slot (¶129 | Application 62/825,627: ¶127, Yang teaches a user equipment supporting same slot HARQ feedback).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nazar by requiring that the first codebook is part of a first HARQ-ACK codebook group that supports a single physical uplink control channel (PUCCH) transmission with HARQ-ACK within a slot as taught by Yang because the operation of performing HARQ feedback in overlapping resources of a PUCCH, or PUSCH, is improved by allowing for multiplexing (Yang, ¶5-8).
Regarding Claim 19, Nazar in view of Ye discloses the one or more non-transitory computer-readable media of claim 14.
However, Nazar in view of Ye does not disclose t he first codebook is part of a first HARQ-ACK codebook group that supports multiple PUCCH transmissions with HARQ-ACK.
Yang teaches the first codebook is part of a first HARQ-ACK codebook group that supports multiple PUCCH transmissions with HARQ-ACK (¶145 | Application 62/825,627: ¶181-187 & Fig. 7, Yang teaches a first codebook and a second codebook where both codebooks can be transmitted over different transmissions over a control channel, such as the PUCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nazar by requiring that the first codebook is part of a first HARQ-ACK codebook group that supports multiple PUCCH transmissions with HARQ-ACK as taught by Yang because the operation of performing HARQ feedback in overlapping resources of a PUCCH, or PUSCH, is improved by allowing for multiplexing (Yang, ¶5-8).

Allowable Subject Matter
Claims 5, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474